Per Curiam.

Order (Nadel, J.), entered December 5, 1969, denying defendant-appellant’s motion to dismiss complaint by reason of forum non conveniens, should be affirmed, without costs. There is much to defendant’s argument that the State of Hawaii is a better forum in which to litigate this action than the State of New York. Indeed, the circumstances disclosed would justify the relief of change of venue if found in an intrastate ease: plaintiff has instituted other actions in Hawaii related to the same subject matter; the convenience of witnesses would best be served there rather than here; defendant has consented to jurisdiction there; there are no New York contacts in respect of this case except that defendant is a New York corporation. This latter circumstance is controlling and, in the present state of our law, there is no choice but to accept the suit here. (See *318Crashley v. Press Pub. Co., 179 N. Y. 27.) This long-standing rule should he reconsidered in the light of the recommendation of the Judicial Conference. As recently as the 1969 session, our Legislature has seen fit not to do .so (see Senate No. 3168, Assembly 4426; 1969 Report of N. Y. Judicial Conference, pp. 62-67). As it is a Judge-made rule, the recommendation of the Conference should invite reconsideration by our highest court as well.
McGovern, J. P., Markewich, Steeter and Tilzer, JJ., concur.
Order, Supreme Court, New York County, entered on December 5, 1969, unanimously affirmed, without costs and without disbursements.